DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a breakage prevention type card key comprising: a substrate part installed inside a case part; a key accommodation part connected to the substrate part and having a groove into which an auxiliary key part is inserted, the key accommodation part being separate and distinct from the case part, the substrate part including a groove into which the key accommodation part is inserted; a locking part located inside the key accommodation part and elastically pressurizing a side surface of the auxiliary key part stored in the key accommodation part to restrain movement of the auxiliary key part; and a reinforcement part extended from the key accommodation part and coupled to the case part and augmenting rigidity of the case part located on both sides of an entrance of the key accommodation part, wherein the key accommodation part comprises: a cover part connected to the reinforcement part and having a space for accommodating the auxiliary key part, a base part is connected to the cover part and forms a plate member in a shape corresponding to the auxiliary key part, and the case part is made of resin in the shape surrounding the substrate part and the key accommodation part.

The closest prior art of record, U.S. Patent Number 7,923,647 to Murakami et al., disclose a breakage prevention type card key comprising: a substrate part (14) installed inside a case part (12); a key accommodation part (96) connected to the substrate part and having a groove into which an auxiliary key part (101) is inserted; a locking part (108) located inside the key accommodation part and elastically pressurizing a side surface of the auxiliary key part stored in the key accommodation part to restrain movement of the auxiliary key part (figures 7A-7C); and a reinforcement part (sidewall of 51 contiguous to 56) extended from the key accommodation part and coupled to the case part and augmenting rigidity of the case part located on both sides of an entrance of the key accommodation part, the key accommodation part comprises: a cover part (55) connected to the reinforcement part and having a space for accommodating the auxiliary key part; and a base part (56) connected to the cover part and forming a plate member in a shape corresponding to the auxiliary key part, and the case part is made of resin in the shape surrounding the substrate part and the key-accommodation part (column 10, lines 12-40), as in claim 1.
However, Murakami et al. does not disclose the key accommodation part being separate and distinct from the case part, the substrate part including a groove into which the key accommodation part is inserted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
July 12, 2022